El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La presente es una acusación por el delito de portar armas prohibidas. En el curso de nuestra opinión emitida en el caso de asesinato contra este mismo acusado, núm. 5646, decidido recientemente, dijimos que el acusado no tenía más autoridad para portar un arma, según se desprendía de los autos, que la que surgiría de sus deberes como celador. Las partes en este caso se ban basado en la evidencia presentada en dicho caso de asesinato y en un poco más de prueba adicional. Esta consistía en la declaración de Enrique Ortega, Superintendente de Obras Públicas, y de Bafael González, encargado de los terrenos públicos. Ellos manifestaron que Cardona estaba autorizado por el Comisionado del Interior para portar un arma dentro de la propiedad que debía custodiar. Cardona portaba en realidad un revólver con que dió muerte a Cosme.
Estando los hechos más o menos admitidos, el fiscal sostiene que al Comisionado del Interior no se le da facultad para autorizar a nadie a portar un arma. Esta facultad, en general, reside en las cortes de distrito. El apelante no nos ha citado nada que nos convenza de que el Comisionado del Interior pueda otorgar tal derecho.
A pesar de la indicación que hicimos en nuestra opinión anterior, se desprende, al hacer una investigación, que los disparos tuvieron lugar en un sitio público. Originalmente el terreno pertenecía a El Pueblo de Puerto Bieo, quizá en su carácter particular, pero la región o el sitio específico en que ocurrieron los disparos desde largo tiempo ha y se había dedicado al uso público y se habían construido y trazado allí casas y calles muy cerca dél lugar exacto en que Cardona portaba el arma.
*208Nada' hay directamente en la ley que autorice a un agente o celador que porte armas en la propiedad de su principal. El dueño, sin embargo, está autorizado para hacerlo así y bajo la palabra “dueño” hemos incluido a los agentes y su-perintendentes a cargo de las propiedades. Pueblo v. Bosch, 43 D.P.R. 741; Pueblo v. Rodríguez, 43 D.P.R. 749.
En varios casos era una cuestión dudosa si la persona armada podía portar el arma hasta una vía pública. Resolvimos por mayoría que el agente podía hacerlo así al trasladarse a su casa y regresar de ésta. Ninguna de esta jurisprudencia se extendería al caso de portar un arma en sitios realmente dedicados al público. Se probó que el acusado portaba un arma prohibida y la sentencia debe ser confirmada.
Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.